 654DECISIONSOF NATIONAL LABOR RELATIONS BOARDW. Kelly Gregory, Inc.andThomas P. Barrett. Case5-CA-5805November 30, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn May 22, 1973, Administrative Law JudgeWilliam J. Brown issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief, and Respondent filed abrief in support of the attached Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, to the extentconsistent herewith.The complaint alleged that Respondent discrimina-torily terminated Barrett because of his membershipinand activity on behalf of the Union and/orbecause he filed and processed a grievance with theUnion.The Administrative Law Judge dismissed thecomplaint, finding that the record did not establishthatRespondent had unlawfully discriminatedagainst Barrett. In his dismissal, the AdministrativeLaw Judge gave substantial weight to the longcontractual relationship enjoyed by Respondent andthe Union.The General Counsel excepts to the AdministrativeLaw Judge's failure to give due consideration to the8(a)(1) allegations of the complaint, and his relianceon the lack of motive needed to show an 8(a)(3)violation in dismissing the complaint. We find meritin this exception.Barrett had worked as a "casual" employee drivingtrucks on a daily call-in basis for Respondent sincethe week ending June 22, 1972. From that time untilthe week ending September 23, 1972, Barrett hadworked as little as 1 day a week and as many as 4days a week, during a period when Respondentutilized anywhere between 1 and 30 "casuals" perweek.Although Barrett (a union member) enjoyed noseniority status under the Union's collective-bargain-ing agreement with Respondent because he was a"casual,"he filed a grievance on September 20because he felt he should have been grantedemployment on September 18 in preference toanother man granted employment by Respondent onthat day.When Barrett and Union Steward Hall called uponRespondent's owner, Gregory, in an effort to obtainaday'spay for Barrett, Gregory rejected thegrievance, asserting that Barrett had no senioritystatus.At this same meeting, the subject of Barrett'sdrinking, about which Gregory had heard rumors,was brought up. The evidence shows that bothBarrett and Gregory spoke in somewhat "raised"voices,and that Barrett told Gregory, "if you'regoing to judge everybody by his past, well you won'thave anybody working here." To this Gregoryresponded that no one would tell him how to run hisbusiness.Following this meeting, Barrett received no furtheremployment from Respondent.Respondent contends that it did not give Barrettfurther employment because Gregory believed thatBarrett exhibited emotional or mental qualities at themeeting which, in his judgment, disqualified Barrettfrom being entrusted with operation of Respondent'sequipment.We find nothing in the record to support thiscontention. The conversation between Gregory andBarrett, as noted above, may have been carried on insomewhat raised voices, but we do not believe thattherewas anything done or said by Barrett whichcould reasonably be considered as showing anemotional instability rendering him unfit to drive atruck for Respondent.Rather, we agree with the General Counsel thatBarrett was refused further employment by Respon-dent because of Gregory's distaste for Barrett'spresentation of his grievance. This we believe despitethe testimony adduced by Respondent that it hadnever taken recriminatory action against grievants.As we have found that Respondent's assertedreason for refusing further employment to Barrettwas a pretext to cover up the real reason for itsaction,Barrett's presentation of his grievance, wethus find that Respondent violated Section 8(a)(1) ofthe Act.Respondent contends that, even if it is found thatBarrett was wrongfully discharged, he is not entitledto reinstatement because he falsified his employmentapplication.The employment application filled out by BarrettinFebruary 1971 contained specific questionsrelating to past employers and reasons for leavingsuch employment and specifically asked if theapplicant had ever been discharged or had troublewith a past employer. It also asked questionspertaining to past driving violations.Barrett admittedly omitted mentioning that he hadpreviously worked for Preston Trucking Company207 NLRB No. 96 W. KELLY GREGORY655for 6 or 7 years, and that he had recently beendischarged because of a "drinking problem." He alsoindicated that he had no driving violations, althoughhe had had several. Under these circumstances, webelieve it is reasonable to infer that had Barretttruthfully answered the questions on his application,and had Respondent known of his past record,Respondent would not have hired him as a truckdri-ver.We therefore will not order that he be reinstated.CONCLUSIONS OF LAWcustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.iIn the event that thisOrder isenforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the NationalLabor Relations Board"shall read"Posted Pursuant to aJudgmentof the UnitedStatesCourtof Appeals Enforcing an Order of theNational Labor RelationsBoard."1.Respondent is an employer engaged in com-merce within Section 2(6) and (7) of the Act.2.The Union is a labor organization withinSection 2(5) of the Act.3.By discharging Thomas P.` Barrett as foundherein, Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)of the Act.REMEDYHaving found that Respondent unlawfully termi-nated Thomas P. Barrett's employment in violationof Section 8(a)(1) of the Act, we will order it to ceaseand desist from committing any like or related act inthe future. However, for the reasons given heretofore,we will not order that Barrett be offered reinstate-ment to his former position by Respondent.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,W. Kelly Gregory, Inc., Baltimore, Maryland, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging its employees for engaging inprotected activities.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed by Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at the Company's place of business atBaltimore,Maryland, copies of the attached noticemarked "Appendix."' Copies of said notice, onforms provided by the Regional Director for Region5, after being duly signed by Respondent's represent-ative, shall be posted by Respondent immediately`upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees areAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of, the United States GovernmentThe trial held in Baltimore, Maryland, on December21, 1972, in which we participated and had a chanceto give evidence, resulted in a decision that we hadcommitted certain unfair labor practices in violationof Section 8(a)(1) of the National Labor RelationsAct, as amended, and this notice is posted pursuantto that decision.The National Labor Relations Act, as amended,gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a repre-sentative they chooseTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all such activities.In recognition of these rights, we hereby notify ouremployees that:WE WILL NOT discharge or otherwise discrimi-nate against employees who take part in protectedactivities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of rights guaranteed by Section 7of the Act.W. KELLY GREGORY,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material. 656DECISIONSOF NATIONALLABOR RELATIONS BOARDAny questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,FederalBuilding,Room 1019,Charles Center,Baltimore,Maryland 21201, Tele-phone 301-962-2822.DECISIONSTATEMENT OF THE CASEWILLIAM J.BRowN,Administrative Law Judge: Uponcharges filed on October10, 1972, by ThomasP. Barrett,an individual,the General Counsel issued a complaint onNovember20, 1972,alleging violations of Section 8(a)(1)and (3)of the Act. Respondent filed an answer denyingcommission of unfairlaborpractices,and a hearing beforethe undersigned was held on December21, 1972.Uponthe entire record in the case,includingmyobservation of the demeanor of the witnesses and uponconsideration of the parties'briefs, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondentis a Marylandcorporation engaged in theoperation of a truckingcompany witha terminal inBaltimore,Maryland.Respondent's annual revenue frominterstate operations exceeds$50,000, and I find, as allparties agree,thatRespondent is engaged in commercewithin Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocalUnion No. 335,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,herein calledthe Union, is a labor organizationwithin Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThis case involves the discharge of Thomas P. Barrett onor about September 20, 1972.1Respondent is a contract carrier for the Great Atlanticand PacificTea Company.It operates a fleet of truckstransporting merchandise from the A & P warehouse to A& P stores. Respondent (or its predecessors)has main-tained collective-bargaining agreementswith the Unionsince 1938;the current contract includes a union-shopprovision,and all of Respondent's employees are membersof the Union.Respondent employs approximately 200 regular driversand helperswho are guaranteed a 5-day week under theunion contract.In addition,Respondent maintains a so-called Shaper's list consisting of approximately10 driversand 8 helpers who are part-time workers under the contractand receive assignments after the regular drivers aredispatched.Respondent maintainssenioritylists under theoperative contract for its "regular"employees and for theShaper's list.As it needs them, Respondent also employsso-called transient or casual drivers who have no contractseniorityand who are engaged on a daily call-in basis.Barrett is a union member.He filed an employmentapplication with Respondentin February 1971, and apartfrom 1 or 2 daysemployment at that time, he beganworking as a casual or transient employee inJune 1972.Barrett's complete employment record as a "transient" or"casual" driver untilhis termination in September is setforth below,2 and thethird column shows thenumber oftransientsemployed byRespondent during the statedweekly periods.The aforementioned figures indicate that Barrett workedonly I day duringthe week endingAugust 4 althoughRespondentemployed 20to 30 transients that same week.Barrett testifiedthat earlyinAugust he went to discusswithMr. W. Kelly Gregorywhy, in such an employmentpicture,he was receiving so little work.Gregory isRespondent's owner and president. It may be pointed outat the outsetthatGregorydenies thatthispurportedmeeting with Barrett occurred.Barrett testified that hesuspected thatRespondent had learned of Barrett'sdischargeby a previousemployer and that Respondentmight have been cutting back on his employment for suchreason.Respondent'semployment application forms requireapplicants to list all previousemployers,to describe thecircumstancesof anyprior discharge,and to list anytrafficviolations.Barrett admitted that in completinghis applica-tion in February 1971, he deliberatelyomitted anyreferenceto the fact thathe had workedpreviously as adriver forone PrestonTrucking Company for 6 or 7 yearsand that Preston had discharged him earlier that samemonth becauseof a "drinking problem." In any event,Barrett testified that he spoketo Gregory early in August1972 and madea complete disclosure of his termination byPreston fordrinking on the job and that Gregory merelysaidhe(Gregory)would check into the matter. Asindicatedabove,Gregory deniesthat this conversationtook place.On September20,Barrettfileda grievance with Mr.Arthur Hall, the Union'sshop steward.Thisgrievancealleged, in effect, that Respondent withheld work fromIAll dates refer to 1972 unless otherwise indicated.2Barretts employment record is as follows-WeekWeekEndingDaysTransientsEndingDaysTransients6/222days8/241 day27/11day9/22 days2 to 37/84days9/91day157/153days9/163 days157/223days9/232 days87/293days9/302 or 38/41day20to 3010/7188/123days2310/14128/192days1510/216 W. KELLY GREGORY657Barrett on September 18 while granting employment to a"point" man.Hall and Barrettthereuponcalled uponGregory in aneffort to obtaina day's pay forBarrett for 'September 18.Gregoryultimately rejected the grievance,asserting thatBarrett had no seniority status as either a regular or ashaper.Gregory had heardrumors about Barrett's drinkingand thesubject cameup at the Gregory-Hall-Barrettmeeting.Barretttold Gregoryat onepoint that "if you'regoing to judgeeverybody by hispast, well you won'thaveanybodyworkinghere," and Gregoryresponded that noone would tell him how to run his business.GeneralCounsel's witness,Hall, testifiedthat.Barrettand Gregorymay have "raised" theirvoices,but he didn'tbelieveanybodywas upset.Hall urged Gregoryto put Barrett onthe Shaper's list and Gregorysaid he would consider thematter. ,Barrett has not receivedany furtheremploymentsince on orabout September 20.Further Findings and ConclusionsThe General Counsel alleges that Gregory terminatedBarrett because of "the rather animated and militantpresentation of his grievance" by Barrett. As indicated,Gregory testified that he did not know the circumstancesof Barrett's previous dismissal by Preston Trucking at thetime of the grievance meeting and Respondent does notrely on such discharge as a basis for the termination now inissue.Gregory testified, however, that he believed thatBarrett exhibited emotional or mental qualities at themeeting which, in his judgment, disqualified Barrett frombeing entrusted with operation of Respondent's equipment.Respondent also points to its longstanding bargainingrelationship with the Union and to thelack of anyshowingof union animus.Respondent further adduced testimonyconcerning several hundred grievances that have been filedagainst Respondent over the years,and that there is norecord of recriminatory action against grievants as isalleged in this case.Unlawfulmotive to sustain a violation of the sortinvolved here does not require a showing that Respondentwas opposed to unions as such.However,while notnecessarily controlling,the parties'long contractual rela-tionship is nevertheless entitled to substantial probativevalue in assessing the relevant motive factor in light of allother attendant circumstances.Cf.Hadco-Tiffin,a Divisionof A TO,Inc.,198 NLRB No. 102.Upon consideration of all of the foregoing,and withoutconsidering other contentions advanced by Respondent, Iconclude that even on the basis of Barrett's testimony, therecord does not preponderantly establish that Respondenthas unlawfully discriminated against Barrett.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin Section2(6) and (7) of the Act.2.The Unionisa labor organization within Section2(5) of the Act.3.Respondent has not violated theAct in therespectsalleged in the complaint.Upon the foregoingfindings,conclusions,and the entirerecord,and pursuant to Section10(c) -of the Act, I herebyissue the following recommended:[RecommendedOrder omitted from publication.)